Exhibit 10.5

NEITHER THIS DEBENTURE NOR THE SECURITIES INTO WHICH THIS DEBENTURE IS
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE.  THESE SECURITIES HAVE BEEN SOLD IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

OPEN ENERGY CORPORATION

SECURED CONVERTIBLE DEBENTURE

Issuance Date: June 15, 2007

 

Original Principal Amount:      The amount set forth on that certain Note
Conversion Letter delivered pursuant to that certain Note and Warrant Purchase
Agreement dated as of June 15, 2007 (the “Note Conversion Letter”)

No. OEGY-2-1

 

 

 

FOR VALUE RECEIVED, OPEN ENERGY CORPORATION, a Nevada corporation (the
“Company”), hereby promises to pay to the order of JOHN M. FIFE or registered
assigns (the “Holder”) the amount set forth on the Note Conversion Letter as the
Original Principal Amount (as reduced pursuant to the terms hereof pursuant to
redemption, conversion or otherwise, the “Principal”) when due, whether upon the
Maturity Date (as defined below), on any Installment Date with respect to the
Installment Amount due on such Installment Date (each, as defined herein),
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) and to pay interest (“Interest”) on any outstanding Principal at the
applicable Interest Rate from the date set out above as the Issuance Date (the
“Issuance Date”) until the same becomes due and payable, whether upon an
Interest Date (as defined below), any Installment Date or the Maturity Date or
acceleration, conversion, redemption or otherwise (in each case in accordance
with the terms hereof).  This Secured Convertible Debenture (including all
Secured Convertible Debentures issued in exchange, transfer or replacement
hereof, this “Debenture”) is one of an issue of Secured Convertible Debentures
issued pursuant to the Note and Warrant Purchase Agreement (collectively, the
“Debentures”.  Certain capitalized terms used herein are defined in Section 17.


(1)           GENERAL TERMS

(a)           Payment of Principal.  On the Maturity Date, the Company shall pay
to the Holder an amount in cash representing all outstanding Principal, accrued
and unpaid Interest.  The “Maturity Date” shall be the date that is one year
from the issuance date of this Debenture.  Other than as specifically permitted
by this Debenture, the Company may not prepay or redeem any portion of the
outstanding Principal without the prior written consent of the Holder.


(B)           INTEREST.  INTEREST SHALL ACCRUE ON THE OUTSTANDING PRINCIPAL
BALANCE HEREOF AT AN ANNUAL RATE EQUAL TO TEN PERCENT (10%) (“INTEREST RATE”). 
INTEREST SHALL BE CALCULATED ON THE BASIS OF A 365-DAY YEAR AND THE ACTUAL
NUMBER OF DAYS ELAPSED, TO THE EXTENT PERMITTED BY APPLICABLE LAW.  INTEREST
HEREUNDER SHALL BE PAID ON THE MATURITY DATE (OR SOONER AS PROVIDED HEREIN) TO
THE HOLDER OR HIS ASSIGNEE IN WHOSE NAME THIS DEBENTURE IS REGISTERED ON THE
RECORDS OF THE COMPANY REGARDING REGISTRATION AND TRANSFERS OF DEBENTURES AT THE
OPTION OF THE COMPANY IN CASH, OR, PROVIDED THAT THE EQUITY CONDITIONS ARE THEN
SATISFIED CONVERTED INTO COMMON STOCK AT THE LOWER OF THE CLOSING BID PRICE ON
THE TRADING DAY IMMEDIATELY PRIOR TO THE DATE PAID OR APPLICABLE CONVERSION
PRICE ON SUCH DATE.


(C)           SECURITY.  THE DEBENTURE IS SECURED BY A SECURITY INTEREST IN ALL
OF THE ASSETS OF THE COMPANY AND OF EACH OF THE COMPANY’S SUBSIDIARIES AS
EVIDENCED BY (I) THE SECURITY


--------------------------------------------------------------------------------



AGREEMENT DATED JUNE 15, 2007 BETWEEN THE COMPANY, EACH SUBSIDIARY OF THE
COMPANY AND THE HOLDER AND THE UCC-1 FINANCING STATEMENTS FILED IN NEVADA AND
CALIFORNIA IN CONNECTION THEREWITH (THE “SECURITY DOCUMENTS”).


(2)           EVENTS OF DEFAULT.


(A)           AN “EVENT OF DEFAULT”, WHEREVER USED HEREIN, MEANS ANY ONE OF THE
FOLLOWING EVENTS (WHATEVER THE REASON AND WHETHER IT SHALL BE VOLUNTARY OR
INVOLUNTARY OR EFFECTED BY OPERATION OF LAW OR PURSUANT TO ANY JUDGMENT, DECREE
OR ORDER OF ANY COURT, OR ANY ORDER, RULE OR REGULATION OF ANY ADMINISTRATIVE OR
GOVERNMENTAL BODY):


(I)            THE COMPANY’S FAILURE TO PAY TO THE HOLDER ANY AMOUNT OF
PRINCIPAL, INTEREST, OR OTHER AMOUNTS WHEN AND AS DUE UNDER THIS DEBENTURE
(INCLUDING, WITHOUT LIMITATION, THE COMPANY’S FAILURE TO PAY ANY REDEMPTION
PAYMENTS OR AMOUNTS HEREUNDER) OR ANY OTHER TRANSACTION DOCUMENT;


(II)           THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY SHALL COMMENCE, OR
THERE SHALL BE COMMENCED AGAINST THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY
UNDER ANY APPLICABLE BANKRUPTCY OR INSOLVENCY LAWS AS NOW OR HEREAFTER IN EFFECT
OR ANY SUCCESSOR THERETO, OR THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY
COMMENCES ANY OTHER PROCEEDING UNDER ANY REORGANIZATION, ARRANGEMENT, ADJUSTMENT
OF DEBT, RELIEF OF DEBTORS, DISSOLUTION, INSOLVENCY OR LIQUIDATION OR SIMILAR
LAW OF ANY JURISDICTION WHETHER NOW OR HEREAFTER IN EFFECT RELATING TO THE
COMPANY OR ANY SUBSIDIARY OF THE COMPANY OR THERE IS COMMENCED AGAINST THE
COMPANY OR ANY SUBSIDIARY OF THE COMPANY ANY SUCH BANKRUPTCY, INSOLVENCY OR
OTHER PROCEEDING WHICH REMAINS UNDISMISSED FOR A PERIOD OF 61 DAYS; OR THE
COMPANY OR ANY SUBSIDIARY OF THE COMPANY IS ADJUDICATED INSOLVENT OR BANKRUPT;
OR ANY ORDER OF RELIEF OR OTHER ORDER APPROVING ANY SUCH CASE OR PROCEEDING IS
ENTERED; OR THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY SUFFERS ANY APPOINTMENT
OF ANY CUSTODIAN, PRIVATE OR COURT APPOINTED RECEIVER OR THE LIKE FOR IT OR ANY
SUBSTANTIAL PART OF ITS PROPERTY WHICH CONTINUES UNDISCHARGED OR UNSTAYED FOR A
PERIOD OF SIXTY ONE (61) DAYS; OR THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY
MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR THE COMPANY OR ANY
SUBSIDIARY OF THE COMPANY SHALL FAIL TO PAY, OR SHALL STATE THAT IT IS UNABLE TO
PAY, OR SHALL BE UNABLE TO PAY, ITS DEBTS GENERALLY AS THEY BECOME DUE; OR THE
COMPANY OR ANY SUBSIDIARY OF THE COMPANY SHALL CALL A MEETING OF ITS CREDITORS
WITH A VIEW TO ARRANGING A COMPOSITION, ADJUSTMENT OR RESTRUCTURING OF ITS
DEBTS; OR THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY SHALL BY ANY ACT OR
FAILURE TO ACT EXPRESSLY INDICATE ITS CONSENT TO, APPROVAL OF OR ACQUIESCENCE IN
ANY OF THE FOREGOING; OR ANY CORPORATE OR OTHER ACTION IS TAKEN BY THE COMPANY
OR ANY SUBSIDIARY OF THE COMPANY FOR THE PURPOSE OF EFFECTING ANY OF THE
FOREGOING;


(III)          THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY SHALL DEFAULT IN ANY
OF ITS OBLIGATIONS UNDER ANY OTHER DEBENTURE OR ANY MORTGAGE, CREDIT AGREEMENT
OR OTHER FACILITY, INDENTURE AGREEMENT, FACTORING AGREEMENT OR OTHER INSTRUMENT
UNDER WHICH THERE MAY BE ISSUED, OR BY WHICH THERE MAY BE SECURED OR EVIDENCED
ANY INDEBTEDNESS FOR BORROWED MONEY OR MONEY DUE UNDER ANY LONG TERM LEASING OR
FACTORING ARRANGEMENT OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY IN AN
AMOUNT EXCEEDING $100,000, WHETHER SUCH INDEBTEDNESS NOW EXISTS OR SHALL
HEREAFTER BE CREATED AND SUCH DEFAULT SHALL RESULT IN SUCH INDEBTEDNESS BECOMING
OR BEING DECLARED DUE AND PAYABLE PRIOR TO THE DATE ON WHICH IT WOULD OTHERWISE
BECOME DUE AND PAYABLE;


(IV)          IF THE COMMON STOCK IS QUOTED OR LISTED FOR TRADING ON ANY OF THE
FOLLOWING AND IT CEASES TO BE SO QUOTED OR LISTED FOR TRADING AND SHALL NOT
AGAIN BE QUOTED OR LISTED FOR TRADING ON ANY PRIMARY MARKET WITHIN FIVE (5)
TRADING DAYS OF SUCH DELISTING: (A) THE AMERICAN STOCK EXCHANGE, (B) NEW YORK
STOCK EXCHANGE, (C) THE NASDAQ GLOBAL MARKET, (D) THE NASDAQ CAPITAL MARKET, OR
(E) THE NASDAQ OTC BULLETIN BOARD (“OTCBB”) (EACH, A “PRIMARY MARKET”);


(V)           THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY SHALL BE A PARTY TO
ANY CHANGE OF CONTROL TRANSACTION (AS DEFINED IN SECTION 6) UNLESS IN CONNECTION
WITH SUCH CHANGE OF CONTROL TRANSACTION THIS DEBENTURE IS RETIRED;


--------------------------------------------------------------------------------



(VI)          THE COMPANY SHALL AGREE TO ANY MODIFICATION, WAIVER OR AMENDMENT
OF THAT CERTAIN NOTE AND WARRANT PURCHASE AGREEMENT DATED AS OF MARCH 30, 2007
FILED AS AN EXHIBIT TO THAT CERTAIN CURRENT REPORT ON FORM 8-K FILED APRIL 5,
2007, OR ANY OF THE AGREEMENTS REFERENCED THEREIN AND ATTACHED AS AN EXHIBIT
THERETO, WITHOUT SIMULTANEOUSLY NOTIFYING THE HOLDER OF SUCH MODIFICATION,
WAIVER OR AMENDMENT AND AFFORDING THE HOLDER AT LEAST FIVE (5) BUSINESS DAYS TO
DETERMINE WHETHER OR NOT TO ENTER INTO THE SAME MODIFICATION, WAIVER OR
AMENDMENT ;


(VII)         THE COMPANY’S (A) FAILURE TO CURE A CONVERSION FAILURE BY DELIVERY
OF THE REQUIRED NUMBER OF SHARES OF COMMON STOCK WITHIN FIVE (5) BUSINESS DAYS
AFTER THE APPLICABLE CONVERSION FAILURE OR (B) NOTICE, WRITTEN OR ORAL, TO ANY
HOLDER OF THE DEBENTURES, INCLUDING BY WAY OF PUBLIC ANNOUNCEMENT, AT ANY TIME,
OF ITS INTENTION NOT TO COMPLY WITH A REQUEST FOR CONVERSION OF ANY DEBENTURES
INTO SHARES OF COMMON STOCK THAT IS TENDERED IN ACCORDANCE WITH THE PROVISIONS
OF THE DEBENTURES, OTHER THAN PURSUANT TO SECTION 4(C);


(VIII)        THE COMPANY SHALL FAIL FOR ANY REASON TO DELIVER THE PAYMENT IN
CASH PURSUANT TO A BUY-IN (AS DEFINED HEREIN) WITHIN THREE (3) BUSINESS DAYS
AFTER SUCH PAYMENT IS DUE;


(IX)           THE COMPANY SHALL FAIL TO OBSERVE OR PERFORM ANY OTHER COVENANT,
AGREEMENT OR WARRANTY CONTAINED IN, OR OTHERWISE COMMIT ANY BREACH OR DEFAULT OF
ANY PROVISION OF THIS DEBENTURE (EXCEPT AS MAY BE COVERED BY SECTION 2(A)(I)
THROUGH 2(A)(VII) HEREOF) OR ANY TRANSACTION DOCUMENT (AS DEFINED IN SECTION 16)
WHICH IS NOT CURED WITHIN THE TIME PRESCRIBED.


(B)           DURING THE TIME THAT ANY PORTION OF THIS DEBENTURE IS OUTSTANDING,
IF ANY EVENT OF DEFAULT HAS OCCURRED, THE FULL UNPAID PRINCIPAL AMOUNT OF THIS
DEBENTURE, TOGETHER WITH INTEREST AND OTHER AMOUNTS OWING IN RESPECT THEREOF, TO
THE DATE OF ACCELERATION SHALL BECOME AT THE HOLDER’S ELECTION, IMMEDIATELY DUE
AND PAYABLE IN CASH; PROVIDED HOWEVER, THE HOLDER MAY REQUEST (BUT SHALL HAVE NO
OBLIGATION TO REQUEST) PAYMENT OF SUCH AMOUNTS IN COMMON STOCK OF THE COMPANY AT
THE THEN-MARKET PRICE, CALCULATED AT THE AVERAGE VOLUME WEIGHTED AVERAGE PRICE,
AS QUOTED BY BLOOMBERG, LP, FOR THE FIVE TRADING DAYS PRIOR TO THE DATE ON WHICH
THE HOLDER SHALL MAKE SUCH REQUEST.  FURTHERMORE, IN ADDITION TO ANY OTHER
REMEDIES, THE HOLDER SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) TO CONVERT
ALL OR ANY PORTION OF THIS DEBENTURE AT ANY TIME AFTER AN EVENT OF DEFAULT AT
THE LOWER OF THE CONVERSION PRICE OR THE PRICE EQUAL TO $0.065.  THE HOLDER NEED
NOT PROVIDE AND THE COMPANY HEREBY WAIVES ANY PRESENTMENT, DEMAND, PROTEST OR
OTHER NOTICE OF ANY KIND, (OTHER THAN REQUIRED NOTICE OF CONVERSION) AND THE
HOLDER MAY IMMEDIATELY AND WITHOUT EXPIRATION OF ANY GRACE PERIOD ENFORCE ANY
AND ALL OF HIS RIGHTS AND REMEDIES HEREUNDER AND ALL OTHER REMEDIES AVAILABLE TO
HIM UNDER APPLICABLE LAW.  SUCH DECLARATION MAY BE RESCINDED AND ANNULLED BY
HOLDER AT ANY TIME PRIOR TO PAYMENT HEREUNDER.  NO SUCH RESCISSION OR ANNULMENT
SHALL AFFECT ANY SUBSEQUENT EVENT OF DEFAULT OR IMPAIR ANY RIGHT CONSEQUENT
THEREON.


(3)           COMPANY REDEMPTION.  THE COMPANY MAY NOT PREPAY OR REDEEM ANY
PORTION OF THE OUTSTANDING PRINCIPAL OF THIS DEBENTURE WITHOUT THE PRIOR WRITTEN
CONSENT OF THE HOLDER.


(4)           CONVERSION OF DEBENTURE.  THIS DEBENTURE SHALL BE CONVERTIBLE INTO
SHARES OF THE COMPANY’S COMMON STOCK, ON THE TERMS AND CONDITIONS SET FORTH IN
THIS SECTION 4.


(A)           CONVERSION RIGHT.  SUBJECT TO THE PROVISIONS OF SECTION 4(C), AT
ANY TIME OR TIMES ON OR AFTER THE ISSUANCE DATE, THE HOLDER SHALL BE ENTITLED TO
CONVERT ANY PORTION OF THE OUTSTANDING AND UNPAID CONVERSION AMOUNT (AS DEFINED
BELOW) INTO FULLY PAID AND NONASSESSABLE SHARES OF COMMON STOCK IN ACCORDANCE
WITH SECTION 4(B), AT THE CONVERSION RATE (AS DEFINED BELOW).  THE NUMBER OF
SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF ANY CONVERSION AMOUNT
PURSUANT TO THIS SECTION 4(A) SHALL BE DETERMINED BY DIVIDING (X) SUCH
CONVERSION AMOUNT BY (Y) THE CONVERSION PRICE (THE “CONVERSION RATE”).  THE
COMPANY SHALL NOT ISSUE ANY FRACTION OF A SHARE OF COMMON STOCK UPON ANY
CONVERSION.  IF THE ISSUANCE WOULD RESULT IN THE ISSUANCE OF A FRACTION OF A
SHARE OF COMMON STOCK, THE COMPANY SHALL ROUND SUCH FRACTION OF A SHARE OF
COMMON STOCK UP TO THE NEAREST WHOLE SHARE.  THE COMPANY SHALL PAY ANY AND ALL
TRANSFER, STAMP AND SIMILAR TAXES THAT MAY BE PAYABLE WITH RESPECT TO THE
ISSUANCE AND DELIVERY OF COMMON STOCK UPON CONVERSION OF ANY CONVERSION AMOUNT.


--------------------------------------------------------------------------------



(I)            “CONVERSION AMOUNT” MEANS THE PORTION OF THE PRINCIPAL AND
INTEREST TO BE CONVERTED, REDEEMED OR OTHERWISE WITH RESPECT TO WHICH THIS
DETERMINATION IS BEING MADE.


(II)           “CONVERSION PRICE” MEANS, AS OF ANY CONVERSION DATE (AS DEFINED
BELOW) OR OTHER DATE OF DETERMINATION, $0.50, SUBJECT TO ADJUSTMENT AS PROVIDED
HEREIN;


(B)           MECHANICS OF CONVERSION.


(I)            OPTIONAL CONVERSION.  TO CONVERT ANY CONVERSION AMOUNT INTO
SHARES OF COMMON STOCK ON ANY DATE (A “CONVERSION DATE”), THE HOLDER SHALL (A)
TRANSMIT BY FACSIMILE (OR OTHERWISE DELIVER), FOR RECEIPT ON OR PRIOR TO 11:59
P.M., NEW YORK TIME, ON SUCH DATE, A COPY OF AN EXECUTED NOTICE OF CONVERSION IN
THE FORM ATTACHED HERETO AS EXHIBIT I (THE “CONVERSION NOTICE”) TO THE COMPANY
AND (B) IF REQUIRED BY SECTION 4(B)(IV), SURRENDER THIS DEBENTURE TO A
NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE FOR DELIVERY TO THE COMPANY (OR
AN INDEMNIFICATION UNDERTAKING REASONABLY SATISFACTORY TO THE COMPANY WITH
RESPECT TO THIS DEBENTURE IN THE CASE OF ITS LOSS, THEFT OR DESTRUCTION).  ON OR
BEFORE THE THIRD BUSINESS DAY FOLLOWING THE DATE OF RECEIPT OF A CONVERSION
NOTICE (THE “SHARE DELIVERY DATE”), THE COMPANY SHALL (X) IF LEGENDS ARE NOT
REQUIRED TO BE PLACED ON CERTIFICATES OF COMMON STOCK PURSUANT TO THE NOTE AND
WARRANT PURCHASE AGREEMENT AND PROVIDED THAT THE TRANSFER AGENT IS PARTICIPATING
IN THE DEPOSITORY TRUST COMPANY’S (“DTC”) FAST AUTOMATED SECURITIES TRANSFER
PROGRAM, CREDIT SUCH AGGREGATE NUMBER OF SHARES OF COMMON STOCK TO WHICH THE
HOLDER SHALL BE ENTITLED TO THE HOLDER’S OR HIS DESIGNEE’S BALANCE ACCOUNT WITH
DTC THROUGH ITS DEPOSIT WITHDRAWAL AGENT COMMISSION SYSTEM OR (Y) IF THE
TRANSFER AGENT IS NOT PARTICIPATING IN THE DTC FAST AUTOMATED SECURITIES
TRANSFER PROGRAM, ISSUE AND DELIVER TO THE ADDRESS AS SPECIFIED IN THE
CONVERSION NOTICE, A CERTIFICATE, REGISTERED IN THE NAME OF THE HOLDER OR HIS
DESIGNEE, FOR THE NUMBER OF SHARES OF COMMON STOCK TO WHICH THE HOLDER SHALL BE
ENTITLED WHICH CERTIFICATES SHALL NOT BEAR ANY RESTRICTIVE LEGENDS UNLESS
REQUIRED PURSUANT TO SECTION 2(G) OF THE NOTE AND WARRANT PURCHASE AGREEMENT. 
IF THIS DEBENTURE IS PHYSICALLY SURRENDERED FOR CONVERSION AND THE OUTSTANDING
PRINCIPAL OF THIS DEBENTURE IS GREATER THAN THE PRINCIPAL PORTION OF THE
CONVERSION AMOUNT BEING CONVERTED, THEN THE COMPANY SHALL AS SOON AS PRACTICABLE
AND IN NO EVENT LATER THAN THREE (3) BUSINESS DAYS AFTER RECEIPT OF THIS
DEBENTURE AND AT ITS OWN EXPENSE, ISSUE AND DELIVER TO THE HOLDER A NEW
DEBENTURE REPRESENTING THE OUTSTANDING PRINCIPAL NOT CONVERTED.  THE PERSON OR
PERSONS ENTITLED TO RECEIVE THE SHARES OF COMMON STOCK ISSUABLE UPON A
CONVERSION OF THIS DEBENTURE SHALL BE TREATED FOR ALL PURPOSES AS THE RECORD
HOLDER OR HOLDERS OF SUCH SHARES OF COMMON STOCK UPON THE TRANSMISSION OF A
CONVERSION NOTICE.  IN THE EVENT OF A PARTIAL CONVERSION OF THIS DEBENTURE
PURSUANT HERETO, THE PRINCIPAL AMOUNT CONVERTED SHALL BE DEDUCTED FROM THE
INSTALLMENT AMOUNTS RELATING TO THE INSTALLMENT DATES AS SET FORTH IN THE
CONVERSION NOTICE.


(II)           COMPANY’S FAILURE TO TIMELY CONVERT.  IF WITHIN THREE (3) TRADING
DAYS AFTER THE COMPANY’S RECEIPT OF THE FACSIMILE COPY OF A CONVERSION NOTICE
THE COMPANY SHALL FAIL TO ISSUE AND DELIVER A CERTIFICATE TO THE HOLDER OR
CREDIT THE HOLDER’S BALANCE ACCOUNT WITH DTC FOR THE NUMBER OF SHARES OF COMMON
STOCK TO WHICH THE HOLDER IS ENTITLED UPON SUCH HOLDER’S CONVERSION OF ANY
CONVERSION AMOUNT (A “CONVERSION FAILURE”), AND IF ON OR AFTER SUCH TRADING DAY
THE HOLDER PURCHASES (IN AN OPEN MARKET TRANSACTION OR OTHERWISE) COMMON STOCK
TO DELIVER IN SATISFACTION OF A SALE BY THE HOLDER OF COMMON STOCK ISSUABLE UPON
SUCH CONVERSION THAT THE HOLDER ANTICIPATED RECEIVING FROM THE COMPANY (A
“BUY-IN”), THEN THE COMPANY SHALL, WITHIN THREE (3) BUSINESS DAYS AFTER THE
HOLDER’S REQUEST AND IN THE HOLDER’S DISCRETION, EITHER (I) PAY CASH TO THE
HOLDER IN AN AMOUNT EQUAL TO THE HOLDER’S TOTAL PURCHASE PRICE (INCLUDING
BROKERAGE COMMISSIONS AND OTHER OUT OF POCKET EXPENSES, IF ANY) FOR THE SHARES
OF COMMON STOCK SO PURCHASED (THE “BUY-IN PRICE”), AT WHICH POINT THE COMPANY’S
OBLIGATION TO DELIVER SUCH CERTIFICATE (AND TO ISSUE SUCH COMMON STOCK) SHALL
TERMINATE, OR (II) PROMPTLY HONOR ITS OBLIGATION TO DELIVER TO THE HOLDER A
CERTIFICATE OR CERTIFICATES REPRESENTING SUCH COMMON STOCK AND PAY CASH TO THE
HOLDER IN AN AMOUNT EQUAL TO THE EXCESS (IF ANY) OF THE BUY-IN PRICE OVER THE
PRODUCT OF (A) SUCH NUMBER OF SHARES OF COMMON STOCK, TIMES (B) THE CLOSING BID
PRICE ON THE CONVERSION DATE.


(III)          BOOK-ENTRY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH
HEREIN, UPON CONVERSION OF ANY PORTION OF THIS DEBENTURE IN ACCORDANCE WITH THE
TERMS HEREOF, THE HOLDER SHALL NOT BE REQUIRED TO PHYSICALLY SURRENDER THIS
DEBENTURE TO THE COMPANY UNLESS (A) THE FULL CONVERSION AMOUNT REPRESENTED BY
THIS DEBENTURE IS BEING CONVERTED OR (B) THE HOLDER HAS PROVIDED THE


--------------------------------------------------------------------------------



COMPANY WITH PRIOR WRITTEN NOTICE (WHICH NOTICE MAY BE INCLUDED IN A CONVERSION
NOTICE) REQUESTING REISSUANCE OF THIS DEBENTURE UPON PHYSICAL SURRENDER OF THIS
DEBENTURE.  THE HOLDER AND THE COMPANY SHALL MAINTAIN RECORDS SHOWING THE
PRINCIPAL AND INTEREST CONVERTED AND THE DATES OF SUCH CONVERSIONS OR SHALL USE
SUCH OTHER METHOD, REASONABLY SATISFACTORY TO THE HOLDER AND THE COMPANY, SO AS
NOT TO REQUIRE PHYSICAL SURRENDER OF THIS DEBENTURE UPON CONVERSION.


(C)   LIMITATIONS ON CONVERSIONS.


(I)            BENEFICIAL OWNERSHIP.  THE COMPANY SHALL NOT EFFECT ANY
CONVERSIONS OF THIS DEBENTURE AND THE HOLDER SHALL NOT HAVE THE RIGHT TO CONVERT
ANY PORTION OF THIS DEBENTURE OR RECEIVE SHARES OF COMMON STOCK AS PAYMENT OF
INTEREST HEREUNDER TO THE EXTENT THAT AFTER GIVING EFFECT TO SUCH CONVERSION OR
RECEIPT OF SUCH INTEREST PAYMENT, THE HOLDER, TOGETHER WITH ANY AFFILIATE
THEREOF, WOULD BENEFICIALLY OWN (AS DETERMINED IN ACCORDANCE WITH SECTION 13(D)
OF THE EXCHANGE ACT AND THE RULES PROMULGATED THEREUNDER) IN EXCESS OF 4.99% OF
THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY AFTER GIVING EFFECT
TO SUCH CONVERSION OR RECEIPT OF SHARES AS PAYMENT OF INTEREST.   SINCE THE
HOLDER WILL NOT BE OBLIGATED TO REPORT TO THE COMPANY THE NUMBER OF SHARES OF
COMMON STOCK HE MAY HOLD AT THE TIME OF A CONVERSION HEREUNDER, UNLESS THE
CONVERSION AT ISSUE WOULD RESULT IN THE ISSUANCE OF SHARES OF COMMON STOCK IN
EXCESS OF 4.99% OF THE THEN OUTSTANDING SHARES OF COMMON STOCK WITHOUT REGARD TO
ANY OTHER SHARES WHICH MAY BE BENEFICIALLY OWNED BY THE HOLDER OR AN AFFILIATE
THEREOF, THE HOLDER SHALL HAVE THE AUTHORITY AND OBLIGATION TO DETERMINE WHETHER
THE RESTRICTION CONTAINED IN THIS SECTION WILL LIMIT ANY PARTICULAR CONVERSION
HEREUNDER AND TO THE EXTENT THAT THE HOLDER DETERMINES THAT THE LIMITATION
CONTAINED IN THIS SECTION APPLIES, THE DETERMINATION OF WHICH PORTION OF THE
PRINCIPAL AMOUNT OF THIS DEBENTURE IS CONVERTIBLE SHALL BE THE RESPONSIBILITY
AND OBLIGATION OF THE HOLDER.  IF THE HOLDER HAS DELIVERED A CONVERSION NOTICE
FOR A PRINCIPAL AMOUNT OF THIS DEBENTURE THAT, WITHOUT REGARD TO ANY OTHER
SHARES THAT THE HOLDER OR HIS AFFILIATES MAY BENEFICIALLY OWN, WOULD RESULT IN
THE ISSUANCE IN EXCESS OF THE PERMITTED AMOUNT HEREUNDER, THE COMPANY SHALL
NOTIFY THE HOLDER OF THIS FACT AND SHALL HONOR THE CONVERSION FOR THE MAXIMUM
PRINCIPAL AMOUNT PERMITTED TO BE CONVERTED ON SUCH CONVERSION DATE IN ACCORDANCE
WITH SECTION 4(A) AND, ANY PRINCIPAL AMOUNT TENDERED FOR CONVERSION IN EXCESS OF
THE PERMITTED AMOUNT HEREUNDER SHALL REMAIN OUTSTANDING UNDER THIS DEBENTURE. 
THE PROVISIONS OF THIS SECTION MAY BE WAIVED BY A HOLDER (BUT ONLY AS TO HIMSELF
AND NOT TO ANY OTHER HOLDER) UPON NOT LESS THAN 65 DAYS PRIOR NOTICE TO THE
COMPANY.  OTHER HOLDERS SHALL BE UNAFFECTED BY ANY SUCH WAIVER.


(II)           IN NO EVENT SHALL THE COMPANY BE OBLIGATED TO ISSUE MORE THAN
SIXTY MILLION (60,000,000) SHARES OF COMMON STOCK UPON CONVERSION OF THIS
DEBENTURE.


(D)   OTHER PROVISIONS.


(I)            THE COMPANY SHALL AT ALL TIMES RESERVE AND KEEP AVAILABLE OUT OF
ITS AUTHORIZED COMMON STOCK THE FULL NUMBER OF SHARES OF COMMON STOCK ISSUABLE
UPON CONVERSION OF ALL OUTSTANDING AMOUNTS UNDER THIS DEBENTURE; AND WITHIN
THREE (3) BUSINESS DAYS FOLLOWING THE RECEIPT BY THE COMPANY OF A HOLDER’S
NOTICE THAT SUCH MINIMUM NUMBER OF UNDERLYING SHARES IS NOT SO RESERVED, THE
COMPANY SHALL PROMPTLY RESERVE A SUFFICIENT NUMBER OF SHARES OF COMMON STOCK TO
COMPLY WITH SUCH REQUIREMENT.


(II)           ALL CALCULATIONS UNDER THIS SECTION 4 SHALL BE ROUNDED TO THE
NEAREST $0.0001 OR WHOLE SHARE.


(III)          THE COMPANY COVENANTS THAT IT WILL AT ALL TIMES RESERVE AND KEEP
AVAILABLE OUT OF ITS AUTHORIZED AND UNISSUED SHARES OF COMMON STOCK SOLELY FOR
THE PURPOSE OF ISSUANCE UPON CONVERSION OF THIS DEBENTURE AND PAYMENT OF
INTEREST ON THIS DEBENTURE, EACH AS HEREIN PROVIDED, FREE FROM PREEMPTIVE RIGHTS
OR ANY OTHER ACTUAL CONTINGENT PURCHASE RIGHTS OF PERSONS OTHER THAN THE HOLDER,
NOT LESS THAN SUCH NUMBER OF SHARES OF THE COMMON STOCK AS SHALL (SUBJECT TO ANY
ADDITIONAL REQUIREMENTS OF THE COMPANY AS TO RESERVATION OF SUCH SHARES SET
FORTH IN THIS DEBENTURE OR IN THE TRANSACTION DOCUMENTS) BE ISSUABLE (TAKING
INTO ACCOUNT THE ADJUSTMENTS AND RESTRICTIONS SET FORTH HEREIN) UPON THE
CONVERSION OF THE OUTSTANDING PRINCIPAL AMOUNT OF THIS DEBENTURE AND PAYMENT OF
INTEREST HEREUNDER.  THE COMPANY COVENANTS THAT ALL SHARES OF COMMON STOCK THAT
SHALL BE SO ISSUABLE SHALL, UPON


--------------------------------------------------------------------------------



ISSUE, BE DULY AND VALIDLY AUTHORIZED, ISSUED AND FULLY PAID, NONASSESSABLE AND,
IF THE UNDERLYING SHARES REGISTRATION STATEMENT HAS BEEN DECLARED EFFECTIVE
UNDER THE SECURITIES ACT, REGISTERED FOR PUBLIC SALE IN ACCORDANCE WITH SUCH
UNDERLYING SHARES REGISTRATION STATEMENT.


(IV)          NOTHING HEREIN SHALL LIMIT A HOLDER’S RIGHT TO PURSUE ACTUAL
DAMAGES OR DECLARE AN EVENT OF DEFAULT PURSUANT TO SECTION 2 HEREIN FOR THE
COMPANY ‘S FAILURE TO DELIVER CERTIFICATES REPRESENTING SHARES OF COMMON STOCK
UPON CONVERSION WITHIN THE PERIOD SPECIFIED HEREIN AND SUCH HOLDER SHALL HAVE
THE RIGHT TO PURSUE ALL REMEDIES AVAILABLE TO HIM AT LAW OR IN EQUITY INCLUDING,
WITHOUT LIMITATION, A DECREE OF SPECIFIC PERFORMANCE AND/OR INJUNCTIVE RELIEF,
IN EACH CASE WITHOUT THE NEED TO POST A BOND OR PROVIDE OTHER SECURITY.  THE
EXERCISE OF ANY SUCH RIGHTS SHALL NOT PROHIBIT THE HOLDER FROM SEEKING TO
ENFORCE DAMAGES PURSUANT TO ANY OTHER SECTION HEREOF OR UNDER APPLICABLE LAW.


(5)   ADJUSTMENTS TO CONVERSION PRICE


(A)   ADJUSTMENT OF CONVERSION PRICE UPON ISSUANCE OF COMMON STOCK.  IF THE
COMPANY, AT ANY TIME WHILE THIS DEBENTURE IS OUTSTANDING, ISSUES OR SELLS, OR IN
ACCORDANCE WITH THIS SECTION 5(A) IS DEEMED TO HAVE ISSUED OR SOLD, ANY SHARES
OF COMMON STOCK, EXCLUDING SHARES OF COMMON STOCK DEEMED TO HAVE BEEN ISSUED OR
SOLD BY THE COMPANY IN CONNECTION WITH ANY EXCLUDED SECURITIES, FOR A
CONSIDERATION PER SHARE (THE “NEW ISSUANCE PRICE”) LESS THAN A PRICE EQUAL TO
THE CONVERSION PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH ISSUE OR SALE (SUCH
PRICE THE “APPLICABLE PRICE”) (THE FOREGOING A “DILUTIVE ISSUANCE”), THEN
IMMEDIATELY AFTER SUCH DILUTIVE ISSUANCE THE CONVERSION PRICE THEN IN EFFECT
SHALL BE REDUCED TO AN AMOUNT EQUAL TO THE NEW ISSUANCE PRICE.  FOR PURPOSES OF
DETERMINING THE ADJUSTED CONVERSION PRICE UNDER THIS SECTION 5(A), THE FOLLOWING
SHALL BE APPLICABLE:


(I)            ISSUANCE OF OPTIONS.  IF THE COMPANY IN ANY MANNER GRANTS OR
SELLS ANY OPTIONS AND THE LOWEST PRICE PER SHARE FOR WHICH ONE SHARE OF COMMON
STOCK IS ISSUABLE UPON THE EXERCISE OF ANY SUCH OPTION OR UPON CONVERSION OR
EXCHANGE OR EXERCISE OF ANY CONVERTIBLE SECURITIES ISSUABLE UPON EXERCISE OF
SUCH OPTION IS LESS THAN THE APPLICABLE PRICE, THEN SUCH SHARE OF COMMON STOCK
SHALL BE DEEMED TO BE OUTSTANDING AND TO HAVE BEEN ISSUED AND SOLD BY THE
COMPANY AT THE TIME OF THE GRANTING OR SALE OF SUCH OPTION FOR SUCH PRICE PER
SHARE.  FOR PURPOSES OF THIS SECTION, THE “LOWEST PRICE PER SHARE FOR WHICH ONE
SHARE OF COMMON STOCK IS ISSUABLE UPON THE EXERCISE OF ANY SUCH OPTION OR UPON
CONVERSION OR EXCHANGE OR EXERCISE OF ANY CONVERTIBLE SECURITIES ISSUABLE UPON
EXERCISE OF SUCH OPTION” SHALL BE EQUAL TO THE SUM OF THE LOWEST AMOUNTS OF
CONSIDERATION (IF ANY) RECEIVED OR RECEIVABLE BY THE COMPANY WITH RESPECT TO ANY
ONE SHARE OF COMMON STOCK UPON GRANTING OR SALE OF THE OPTION, UPON EXERCISE OF
THE OPTION AND UPON CONVERSION OR EXCHANGE OR EXERCISE OF ANY CONVERTIBLE
SECURITY ISSUABLE UPON EXERCISE OF SUCH OPTION.  NO FURTHER ADJUSTMENT OF THE
CONVERSION PRICE SHALL BE MADE UPON THE ACTUAL ISSUANCE OF SUCH SHARE OF COMMON
STOCK OR OF SUCH CONVERTIBLE SECURITIES UPON THE EXERCISE OF SUCH OPTIONS OR
UPON THE ACTUAL ISSUANCE OF SUCH COMMON STOCK UPON CONVERSION OR EXCHANGE OR
EXERCISE OF SUCH CONVERTIBLE SECURITIES.


(II)           ISSUANCE OF CONVERTIBLE SECURITIES.  IF THE COMPANY IN ANY MANNER
ISSUES OR SELLS ANY CONVERTIBLE SECURITIES AND THE LOWEST PRICE PER SHARE FOR
WHICH ONE SHARE OF COMMON STOCK IS ISSUABLE UPON SUCH CONVERSION OR EXCHANGE OR
EXERCISE THEREOF IS LESS THAN THE APPLICABLE PRICE, THEN SUCH SHARE OF COMMON
STOCK SHALL BE DEEMED TO BE OUTSTANDING AND TO HAVE BEEN ISSUED AND SOLD BY THE
COMPANY AT THE TIME OF THE ISSUANCE OR SALE OF SUCH CONVERTIBLE SECURITIES FOR
SUCH PRICE PER SHARE.  FOR THE PURPOSES OF THIS SECTION, THE “LOWEST PRICE PER
SHARE FOR WHICH ONE SHARE OF COMMON STOCK IS ISSUABLE UPON SUCH CONVERSION OR
EXCHANGE OR EXERCISE” SHALL BE EQUAL TO THE SUM OF THE LOWEST AMOUNTS OF
CONSIDERATION (IF ANY) RECEIVED OR RECEIVABLE BY THE COMPANY WITH RESPECT TO ANY
ONE SHARE OF COMMON STOCK UPON THE ISSUANCE OR SALE OF THE CONVERTIBLE SECURITY
AND UPON THE CONVERSION OR EXCHANGE OR EXERCISE OF SUCH CONVERTIBLE SECURITY. 
NO FURTHER ADJUSTMENT OF THE CONVERSION PRICE SHALL BE MADE UPON THE ACTUAL
ISSUANCE OF SUCH SHARE OF COMMON STOCK UPON CONVERSION OR EXCHANGE OR EXERCISE
OF SUCH CONVERTIBLE SECURITIES, AND IF ANY SUCH ISSUE OR SALE OF SUCH
CONVERTIBLE SECURITIES IS MADE UPON EXERCISE OF ANY OPTIONS FOR WHICH ADJUSTMENT
OF THE CONVERSION PRICE HAD BEEN OR ARE TO BE MADE PURSUANT TO OTHER PROVISIONS
OF THIS SECTION, NO FURTHER ADJUSTMENT OF THE CONVERSION PRICE SHALL BE MADE BY
REASON OF SUCH ISSUE OR SALE.


--------------------------------------------------------------------------------



(III)          CHANGE IN OPTION PRICE OR RATE OF CONVERSION.  IF THE PURCHASE
PRICE PROVIDED FOR IN ANY OPTIONS, THE ADDITIONAL CONSIDERATION, IF ANY, PAYABLE
UPON THE ISSUE, CONVERSION, EXCHANGE OR EXERCISE OF ANY CONVERTIBLE SECURITIES,
OR THE RATE AT WHICH ANY CONVERTIBLE SECURITIES ARE CONVERTIBLE INTO OR
EXCHANGEABLE OR EXERCISABLE FOR COMMON STOCK CHANGES AT ANY TIME, THE CONVERSION
PRICE IN EFFECT AT THE TIME OF SUCH CHANGE SHALL BE ADJUSTED TO THE CONVERSION
PRICE WHICH WOULD HAVE BEEN IN EFFECT AT SUCH TIME HAD SUCH OPTIONS OR
CONVERTIBLE SECURITIES PROVIDED FOR SUCH CHANGED PURCHASE PRICE, ADDITIONAL
CONSIDERATION OR CHANGED CONVERSION RATE, AS THE CASE MAY BE, AT THE TIME
INITIALLY GRANTED, ISSUED OR SOLD.  FOR PURPOSES OF THIS SECTION, IF THE TERMS
OF ANY OPTION OR CONVERTIBLE SECURITY THAT WAS OUTSTANDING AS OF THE ISSUANCE
DATE ARE CHANGED IN THE MANNER DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE,
THEN SUCH OPTION OR CONVERTIBLE SECURITY AND THE COMMON STOCK DEEMED ISSUABLE
UPON EXERCISE, CONVERSION OR EXCHANGE THEREOF SHALL BE DEEMED TO HAVE BEEN
ISSUED AS OF THE DATE OF SUCH CHANGE.  NO ADJUSTMENT SHALL BE MADE IF SUCH
ADJUSTMENT WOULD RESULT IN AN INCREASE OF THE CONVERSION PRICE THEN IN EFFECT.


(IV)          CALCULATION OF CONSIDERATION RECEIVED.  IN CASE ANY OPTION IS
ISSUED IN CONNECTION WITH THE ISSUE OR SALE OF OTHER SECURITIES OF THE COMPANY,
TOGETHER COMPRISING ONE INTEGRATED TRANSACTION IN WHICH NO SPECIFIC
CONSIDERATION IS ALLOCATED TO SUCH OPTIONS BY THE PARTIES THERETO, THE OPTIONS
WILL BE DEEMED TO HAVE BEEN ISSUED FOR THE DIFFERENCE OF (X) THE AGGREGATE FAIR
MARKET VALUE OF SUCH OPTIONS AND OTHER SECURITIES ISSUED OR SOLD IN SUCH
INTEGRATED TRANSACTION, LESS (Y) THE FAIR MARKET VALUE OF THE SECURITIES OTHER
THAN SUCH OPTION, ISSUED OR SOLD IN SUCH TRANSACTION AND THE OTHER SECURITIES
ISSUED OR SOLD IN SUCH INTEGRATED TRANSACTION WILL BE DEEMED TO HAVE BEEN ISSUED
OR SOLD FOR THE BALANCE OF THE CONSIDERATION RECEIVED BY THE COMPANY.  IF ANY
COMMON STOCK, OPTIONS OR CONVERTIBLE SECURITIES ARE ISSUED OR SOLD OR DEEMED TO
HAVE BEEN ISSUED OR SOLD FOR CASH, THE CONSIDERATION RECEIVED THEREFOR WILL BE
DEEMED TO BE THE GROSS AMOUNT RAISED BY THE COMPANY; PROVIDED, HOWEVER, THAT
SUCH GROSS AMOUNT IS NOT GREATER THAN 110% OF THE NET AMOUNT RECEIVED BY THE
COMPANY THEREFOR.  IF ANY COMMON STOCK, OPTIONS OR CONVERTIBLE SECURITIES ARE
ISSUED OR SOLD FOR A CONSIDERATION OTHER THAN CASH, THE AMOUNT OF THE
CONSIDERATION OTHER THAN CASH RECEIVED BY THE COMPANY WILL BE THE FAIR VALUE OF
SUCH CONSIDERATION, EXCEPT WHERE SUCH CONSIDERATION CONSISTS OF SECURITIES, IN
WHICH CASE THE AMOUNT OF CONSIDERATION RECEIVED BY THE COMPANY WILL BE THE
CLOSING BID PRICE OF SUCH SECURITIES ON THE DATE OF RECEIPT.  IF ANY COMMON
STOCK, OPTIONS OR CONVERTIBLE SECURITIES ARE ISSUED TO THE OWNERS OF THE
NON-SURVIVING ENTITY IN CONNECTION WITH ANY MERGER IN WHICH THE COMPANY IS THE
SURVIVING ENTITY, THE AMOUNT OF CONSIDERATION THEREFOR WILL BE DEEMED TO BE THE
FAIR VALUE OF SUCH PORTION OF THE NET ASSETS AND BUSINESS OF THE NON-SURVIVING
ENTITY AS IS ATTRIBUTABLE TO SUCH COMMON STOCK, OPTIONS OR CONVERTIBLE
SECURITIES, AS THE CASE MAY BE.  THE FAIR VALUE OF ANY CONSIDERATION OTHER THAN
CASH OR SECURITIES WILL BE DETERMINED JOINTLY BY THE COMPANY AND THE HOLDER.  IF
SUCH PARTIES ARE UNABLE TO REACH AGREEMENT WITHIN TEN (10) DAYS AFTER THE
OCCURRENCE OF AN EVENT REQUIRING VALUATION (THE “VALUATION EVENT”), THE FAIR
VALUE OF SUCH CONSIDERATION WILL BE DETERMINED WITHIN FIVE (5) BUSINESS DAYS
AFTER THE TENTH (10TH) DAY FOLLOWING THE VALUATION EVENT BY AN INDEPENDENT,
REPUTABLE APPRAISER JOINTLY SELECTED BY THE COMPANY AND THE HOLDER.  THE
DETERMINATION OF SUCH APPRAISER SHALL BE DEEMED BINDING UPON ALL PARTIES ABSENT
MANIFEST ERROR AND THE FEES AND EXPENSES OF SUCH APPRAISER SHALL BE BORNE BY THE
COMPANY.


(V)           RECORD DATE.  IF THE COMPANY TAKES A RECORD OF THE HOLDERS OF
COMMON STOCK FOR THE PURPOSE OF ENTITLING THEM (A) TO RECEIVE A DIVIDEND OR
OTHER DISTRIBUTION PAYABLE IN COMMON STOCK, OPTIONS OR IN CONVERTIBLE SECURITIES
OR (B) TO SUBSCRIBE FOR OR PURCHASE COMMON STOCK, OPTIONS OR CONVERTIBLE
SECURITIES, THEN SUCH RECORD DATE WILL BE DEEMED TO BE THE DATE OF THE ISSUE OR
SALE OF THE COMMON STOCK DEEMED TO HAVE BEEN ISSUED OR SOLD UPON THE DECLARATION
OF SUCH DIVIDEND OR THE MAKING OF SUCH OTHER DISTRIBUTION OR THE DATE OF THE
GRANTING OF SUCH RIGHT OF SUBSCRIPTION OR PURCHASE, AS THE CASE MAY BE.


(B)   ADJUSTMENT OF CONVERSION PRICE UPON SUBDIVISION OR COMBINATION OF COMMON
STOCK.  IF THE COMPANY, AT ANY TIME WHILE THIS DEBENTURE IS OUTSTANDING, SHALL
(A) PAY A STOCK DIVIDEND OR OTHERWISE MAKE A DISTRIBUTION OR DISTRIBUTIONS ON
SHARES OF ITS COMMON STOCK OR ANY OTHER EQUITY OR EQUITY EQUIVALENT SECURITIES
PAYABLE IN SHARES OF COMMON STOCK, (B) SUBDIVIDE OUTSTANDING SHARES OF COMMON
STOCK INTO A LARGER NUMBER OF SHARES, (C) COMBINE (INCLUDING BY WAY OF REVERSE
STOCK SPLIT) OUTSTANDING SHARES OF COMMON STOCK INTO A SMALLER NUMBER OF SHARES,
OR (D) ISSUE BY RECLASSIFICATION OF SHARES OF THE COMMON STOCK ANY SHARES OF
CAPITAL STOCK OF THE COMPANY, THEN THE CONVERSION PRICE SHALL


--------------------------------------------------------------------------------



BE MULTIPLIED BY A FRACTION OF WHICH THE NUMERATOR SHALL BE THE NUMBER OF SHARES
OF COMMON STOCK (EXCLUDING TREASURY SHARES, IF ANY) OUTSTANDING BEFORE SUCH
EVENT AND OF WHICH THE DENOMINATOR SHALL BE THE NUMBER OF SHARES OF COMMON STOCK
OUTSTANDING AFTER SUCH EVENT.  ANY ADJUSTMENT MADE PURSUANT TO THIS SECTION
SHALL BECOME EFFECTIVE IMMEDIATELY AFTER THE RECORD DATE FOR THE DETERMINATION
OF STOCKHOLDERS ENTITLED TO RECEIVE SUCH DIVIDEND OR DISTRIBUTION AND SHALL
BECOME EFFECTIVE IMMEDIATELY AFTER THE EFFECTIVE DATE IN THE CASE OF A
SUBDIVISION, COMBINATION OR RE-CLASSIFICATION.


(C)   PURCHASE RIGHTS.  IF AT ANY TIME THE COMPANY GRANTS, ISSUES OR SELLS ANY
OPTIONS, CONVERTIBLE SECURITIES OR RIGHTS TO PURCHASE STOCK, WARRANTS,
SECURITIES OR OTHER PROPERTY PRO RATA TO THE RECORD HOLDERS OF ANY CLASS OF
COMMON STOCK (THE “PURCHASE RIGHTS”), THEN THE HOLDER WILL BE ENTITLED TO
ACQUIRE, UPON THE TERMS APPLICABLE TO SUCH PURCHASE RIGHTS, THE AGGREGATE
PURCHASE RIGHTS WHICH THE HOLDER COULD HAVE ACQUIRED IF THE HOLDER HAD HELD THE
NUMBER OF SHARES OF COMMON STOCK ACQUIRABLE UPON COMPLETE CONVERSION OF THIS
DEBENTURE (WITHOUT TAKING INTO ACCOUNT ANY LIMITATIONS OR RESTRICTIONS ON THE
CONVERTIBILITY OF THIS DEBENTURE) IMMEDIATELY BEFORE THE DATE ON WHICH A RECORD
IS TAKEN FOR THE GRANT, ISSUANCE OR SALE OF SUCH PURCHASE RIGHTS, OR, IF NO SUCH
RECORD IS TAKEN, THE DATE AS OF WHICH THE RECORD HOLDERS OF COMMON STOCK ARE TO
BE DETERMINED FOR THE GRANT, ISSUE OR SALE OF SUCH PURCHASE RIGHTS.


(D)   OTHER EVENTS.  IF ANY EVENT OCCURS OF THE TYPE CONTEMPLATED BY THE
PROVISIONS OF THIS SECTION 4 BUT NOT EXPRESSLY PROVIDED FOR BY SUCH PROVISIONS
(INCLUDING, WITHOUT LIMITATION, THE GRANTING OF STOCK APPRECIATION RIGHTS,
PHANTOM STOCK RIGHTS OR OTHER RIGHTS WITH EQUITY FEATURES), THEN THE COMPANY’S
BOARD OF DIRECTORS WILL MAKE AN APPROPRIATE ADJUSTMENT IN THE CONVERSION PRICE
SO AS TO PROTECT THE RIGHTS OF THE HOLDER UNDER THIS DEBENTURE; PROVIDED THAT NO
SUCH ADJUSTMENT WILL INCREASE THE CONVERSION PRICE AS OTHERWISE DETERMINED
PURSUANT TO THIS SECTION 5.


(E)   OTHER CORPORATE EVENTS.  IN ADDITION TO AND NOT IN SUBSTITUTION FOR ANY
OTHER RIGHTS HEREUNDER, PRIOR TO THE CONSUMMATION OF ANY FUNDAMENTAL TRANSACTION
PURSUANT TO WHICH HOLDERS OF SHARES OF COMMON STOCK ARE ENTITLED TO RECEIVE
SECURITIES OR OTHER ASSETS WITH RESPECT TO OR IN EXCHANGE FOR SHARES OF COMMON
STOCK (A “CORPORATE EVENT”), THE COMPANY SHALL MAKE APPROPRIATE PROVISION TO
INSURE THAT THE HOLDER WILL THEREAFTER HAVE THE RIGHT TO RECEIVE UPON A
CONVERSION OF THIS DEBENTURE, AT THE HOLDER’S OPTION, (I) IN ADDITION TO THE
SHARES OF COMMON STOCK RECEIVABLE UPON SUCH CONVERSION, SUCH SECURITIES OR OTHER
ASSETS TO WHICH THE HOLDER WOULD HAVE BEEN ENTITLED WITH RESPECT TO SUCH SHARES
OF COMMON STOCK HAD SUCH SHARES OF COMMON STOCK BEEN HELD BY THE HOLDER UPON THE
CONSUMMATION OF SUCH CORPORATE EVENT (WITHOUT TAKING INTO ACCOUNT ANY
LIMITATIONS OR RESTRICTIONS ON THE CONVERTIBILITY OF THIS DEBENTURE) OR (II) IN
LIEU OF THE SHARES OF COMMON STOCK OTHERWISE RECEIVABLE UPON SUCH CONVERSION,
SUCH SECURITIES OR OTHER ASSETS RECEIVED BY THE HOLDERS OF SHARES OF COMMON
STOCK IN CONNECTION WITH THE CONSUMMATION OF SUCH CORPORATE EVENT IN SUCH
AMOUNTS AS THE HOLDER WOULD HAVE BEEN ENTITLED TO RECEIVE HAD THIS DEBENTURE
INITIALLY BEEN ISSUED WITH CONVERSION RIGHTS FOR THE FORM OF SUCH CONSIDERATION
(AS OPPOSED TO SHARES OF COMMON STOCK) AT A CONVERSION RATE FOR SUCH
CONSIDERATION COMMENSURATE WITH THE CONVERSION RATE.  PROVISION MADE PURSUANT TO
THE PRECEDING SENTENCE SHALL BE IN A FORM AND SUBSTANCE SATISFACTORY TO THE
REQUIRED HOLDERS.  THE PROVISIONS OF THIS SECTION SHALL APPLY SIMILARLY AND
EQUALLY TO SUCCESSIVE CORPORATE EVENTS AND SHALL BE APPLIED WITHOUT REGARD TO
ANY LIMITATIONS ON THE CONVERSION OR REDEMPTION OF THIS DEBENTURE.


(F)    WHENEVER THE CONVERSION PRICE IS ADJUSTED PURSUANT TO SECTION 5 HEREOF,
THE COMPANY SHALL PROMPTLY MAIL TO THE HOLDER A NOTICE SETTING FORTH THE
CONVERSION PRICE AFTER SUCH ADJUSTMENT AND SETTING FORTH A BRIEF STATEMENT OF
THE FACTS REQUIRING SUCH ADJUSTMENT.


(G)   IN CASE OF ANY (1) MERGER OR CONSOLIDATION OF THE COMPANY OR ANY
SUBSIDIARY OF THE COMPANY WITH OR INTO ANOTHER PERSON, OR (2) SALE BY THE
COMPANY OR ANY SUBSIDIARY OF THE COMPANY OF MORE THAN ONE-HALF OF THE ASSETS OF
THE COMPANY IN ONE OR A SERIES OF RELATED TRANSACTIONS, A HOLDER SHALL HAVE THE
RIGHT TO (A) EXERCISE ANY RIGHTS UNDER SECTION 2(B), (B) CONVERT THE AGGREGATE
AMOUNT OF THIS DEBENTURE THEN OUTSTANDING INTO THE SHARES OF STOCK AND OTHER
SECURITIES, CASH AND PROPERTY RECEIVABLE UPON OR DEEMED TO BE HELD BY HOLDERS OF
COMMON STOCK FOLLOWING SUCH MERGER, CONSOLIDATION OR SALE, AND SUCH HOLDER SHALL
BE ENTITLED UPON SUCH EVENT OR SERIES OF RELATED EVENTS TO RECEIVE SUCH AMOUNT
OF SECURITIES, CASH AND PROPERTY AS THE SHARES OF COMMON STOCK INTO WHICH SUCH
AGGREGATE PRINCIPAL AMOUNT OF THIS DEBENTURE COULD HAVE BEEN CONVERTED
IMMEDIATELY PRIOR TO SUCH MERGER, CONSOLIDATION OR SALES


--------------------------------------------------------------------------------



WOULD HAVE BEEN ENTITLED, OR (C) IN THE CASE OF A MERGER OR CONSOLIDATION,
REQUIRE THE SURVIVING ENTITY TO ISSUE TO THE HOLDER A CONVERTIBLE DEBENTURE WITH
A PRINCIPAL AMOUNT EQUAL TO THE AGGREGATE PRINCIPAL AMOUNT OF THIS DEBENTURE
THEN HELD BY SUCH HOLDER, PLUS ALL ACCRUED AND UNPAID INTEREST AND OTHER AMOUNTS
OWING THEREON, WHICH SUCH NEWLY ISSUED CONVERTIBLE DEBENTURE SHALL HAVE TERMS
IDENTICAL (INCLUDING WITH RESPECT TO CONVERSION) TO THE TERMS OF THIS DEBENTURE,
AND SHALL BE ENTITLED TO ALL OF THE RIGHTS AND PRIVILEGES OF THE HOLDER OF THIS
DEBENTURE SET FORTH HEREIN AND THE AGREEMENTS PURSUANT TO WHICH THIS DEBENTURES
WERE ISSUED.  IN THE CASE OF CLAUSE (C), THE CONVERSION PRICE APPLICABLE FOR THE
NEWLY ISSUED SHARES OF CONVERTIBLE PREFERRED STOCK OR CONVERTIBLE DEBENTURES
SHALL BE BASED UPON THE AMOUNT OF SECURITIES, CASH AND PROPERTY THAT EACH SHARE
OF COMMON STOCK WOULD RECEIVE IN SUCH TRANSACTION AND THE CONVERSION PRICE IN
EFFECT IMMEDIATELY PRIOR TO THE EFFECTIVENESS OR CLOSING DATE FOR SUCH
TRANSACTION.  THE TERMS OF ANY SUCH MERGER, SALE OR CONSOLIDATION SHALL INCLUDE
SUCH TERMS SO AS TO CONTINUE TO GIVE THE HOLDER THE RIGHT TO RECEIVE THE
SECURITIES, CASH AND PROPERTY SET FORTH IN THIS SECTION UPON ANY CONVERSION OR
REDEMPTION FOLLOWING SUCH EVENT.  THIS PROVISION SHALL SIMILARLY APPLY TO
SUCCESSIVE SUCH EVENTS.


(6)           REISSUANCE OF THIS DEBENTURE.


(A)           TRANSFER.  IF THIS DEBENTURE IS TO BE TRANSFERRED, THE HOLDER
SHALL SURRENDER THIS DEBENTURE TO THE COMPANY, WHEREUPON THE COMPANY WILL,
SUBJECT TO THE SATISFACTION OF THE TRANSFER PROVISIONS OF THE NOTE AND WARRANT
PURCHASE AGREEMENT, FORTHWITH ISSUE AND DELIVER UPON THE ORDER OF THE HOLDER A
NEW DEBENTURE (IN ACCORDANCE WITH SECTION 5(D)), REGISTERED IN THE NAME OF THE
REGISTERED TRANSFEREE OR ASSIGNEE, REPRESENTING THE OUTSTANDING PRINCIPAL BEING
TRANSFERRED BY THE HOLDER AND, IF LESS THEN THE ENTIRE OUTSTANDING PRINCIPAL IS
BEING TRANSFERRED, A NEW DEBENTURE (IN ACCORDANCE WITH SECTION 5(D)) TO THE
HOLDER REPRESENTING THE OUTSTANDING PRINCIPAL NOT BEING TRANSFERRED.  THE HOLDER
AND ANY ASSIGNEE, BY ACCEPTANCE OF THIS DEBENTURE, ACKNOWLEDGE AND AGREE THAT,
BY REASON OF THE PROVISIONS OF SECTION 4(B)(III) FOLLOWING CONVERSION OR
REDEMPTION OF ANY PORTION OF THIS DEBENTURE, THE OUTSTANDING PRINCIPAL
REPRESENTED BY THIS DEBENTURE MAY BE LESS THAN THE PRINCIPAL STATED ON THE FACE
OF THIS DEBENTURE.


(B)           LOST, STOLEN OR MUTILATED DEBENTURE.  UPON RECEIPT BY THE COMPANY
OF EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY OF THE LOSS, THEFT,
DESTRUCTION OR MUTILATION OF THIS DEBENTURE, AND, IN THE CASE OF LOSS, THEFT OR
DESTRUCTION, OF ANY INDEMNIFICATION UNDERTAKING BY THE HOLDER TO THE COMPANY IN
CUSTOMARY FORM AND, IN THE CASE OF MUTILATION, UPON SURRENDER AND CANCELLATION
OF THIS DEBENTURE, THE COMPANY SHALL EXECUTE AND DELIVER TO THE HOLDER A NEW
DEBENTURE (IN ACCORDANCE WITH SECTION 5(D)) REPRESENTING THE OUTSTANDING
PRINCIPAL.


(C)           DEBENTURE EXCHANGEABLE FOR DIFFERENT DENOMINATIONS.  THIS
DEBENTURE IS EXCHANGEABLE, UPON THE SURRENDER HEREOF BY THE HOLDER AT THE
PRINCIPAL OFFICE OF THE COMPANY, FOR A NEW DEBENTURE OR DEBENTURES (IN
ACCORDANCE WITH SECTION 5(D)) REPRESENTING IN THE AGGREGATE THE OUTSTANDING
PRINCIPAL OF THIS DEBENTURE, AND EACH SUCH NEW DEBENTURE WILL REPRESENT SUCH
PORTION OF SUCH OUTSTANDING PRINCIPAL AS IS DESIGNATED BY THE HOLDER AT THE TIME
OF SUCH SURRENDER.


(D)           ISSUANCE OF NEW DEBENTURES.  WHENEVER THE COMPANY IS REQUIRED TO
ISSUE A NEW DEBENTURE PURSUANT TO THE TERMS OF THIS DEBENTURE, SUCH NEW
DEBENTURE (I) SHALL BE OF LIKE TENOR WITH THIS DEBENTURE, (II) SHALL REPRESENT,
AS INDICATED ON THE FACE OF SUCH NEW DEBENTURE, THE PRINCIPAL REMAINING
OUTSTANDING (OR IN THE CASE OF A NEW DEBENTURE BEING ISSUED PURSUANT TO SECTION
5(A) OR SECTION 5(C), THE PRINCIPAL DESIGNATED BY THE HOLDER WHICH, WHEN ADDED
TO THE PRINCIPAL REPRESENTED BY THE OTHER NEW DEBENTURES ISSUED IN CONNECTION
WITH SUCH ISSUANCE, DOES NOT EXCEED THE PRINCIPAL REMAINING OUTSTANDING UNDER
THIS DEBENTURE IMMEDIATELY PRIOR TO SUCH ISSUANCE OF NEW DEBENTURES), (III)
SHALL HAVE AN ISSUANCE DATE, AS INDICATED ON THE FACE OF SUCH NEW DEBENTURE,
WHICH IS THE SAME AS THE ISSUANCE DATE OF THIS DEBENTURE, (IV) SHALL HAVE THE
SAME RIGHTS AND CONDITIONS AS THIS DEBENTURE, AND (V) SHALL REPRESENT ACCRUED
AND UNPAID INTEREST FROM THE ISSUANCE DATE.

(7)           NOTICES.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms hereof must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Trading Day after deposit with a nationally
recognized overnight delivery service, in


--------------------------------------------------------------------------------


each case properly addressed to the party to receive the same.  The addresses
and facsimile numbers for such communications shall be:

If to the Company, to:

 

Open Energy Corporation

 

 

514 Via de la Valle, Suite 200

 

 

Solana Beach, CA 92075

 

 

Attention: David Saltman, Chief Executive Officer

 

 

Telephone:

858-794-8800

 

 

Facsimile:

858-794-8811

 

 

 

With a copy to:

 

John Hart, Esq.

 

 

514 Via de la Valle, Suite 200

 

 

Solana Beach, CA 92075

 

 

Telephone:

858-794-8800

 

 

Facsimile:

858-794-8811

 

 

 

If to the Holder:

 

John Fife

 

 

303 East Wacker Drive, Suite 311

 

 

Chicago, IL 60601

 

 

Telephone:

(312)565-1569

 

 

 

With a copy to:

 

Merrill E. Weber, Esq.

 

 

303 East Wacker Drive, Suite 311

 

 

Chicago, IL 60601

 

 

Telephone:

(773)406-2386

 

 

Facsimile:

(312)819-9701

 


OR AT SUCH OTHER ADDRESS AND/OR FACSIMILE NUMBER AND/OR TO THE ATTENTION OF SUCH
OTHER PERSON AS THE RECIPIENT PARTY HAS SPECIFIED BY WRITTEN NOTICE GIVEN TO
EACH OTHER PARTY THREE (3) BUSINESS DAYS PRIOR TO THE EFFECTIVENESS OF SUCH
CHANGE.  WRITTEN CONFIRMATION OF RECEIPT (I) GIVEN BY THE RECIPIENT OF SUCH
NOTICE, CONSENT, WAIVER OR OTHER COMMUNICATION, (II) MECHANICALLY OR
ELECTRONICALLY GENERATED BY THE SENDER’S FACSIMILE MACHINE CONTAINING THE TIME,
DATE, RECIPIENT FACSIMILE NUMBER AND AN IMAGE OF THE FIRST PAGE OF SUCH
TRANSMISSION OR (III) PROVIDED BY A NATIONALLY RECOGNIZED OVERNIGHT DELIVERY
SERVICE, SHALL BE REBUTTABLE EVIDENCE OF PERSONAL SERVICE, RECEIPT BY FACSIMILE
OR RECEIPT FROM A NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE IN ACCORDANCE
WITH CLAUSE (I), (II) OR (III) ABOVE, RESPECTIVELY.


(8)              EXCEPT AS EXPRESSLY PROVIDED HEREIN, NO PROVISION OF THIS
DEBENTURE SHALL ALTER OR IMPAIR THE OBLIGATIONS OF THE COMPANY, WHICH ARE
ABSOLUTE AND UNCONDITIONAL, TO PAY THE PRINCIPAL OF, INTEREST AND OTHER CHARGES
(IF ANY) ON, THIS DEBENTURE AT THE TIME, PLACE, AND RATE, AND IN THE COIN OR
CURRENCY, HEREIN PRESCRIBED.  THIS DEBENTURE IS A DIRECT OBLIGATION OF THE
COMPANY.  AS LONG AS THIS DEBENTURE IS OUTSTANDING, THE COMPANY SHALL NOT AND
SHALL CAUSE THEIR SUBSIDIARIES NOT TO, WITHOUT THE CONSENT OF THE HOLDER, (I)
AMEND ITS CERTIFICATE OF INCORPORATION, BYLAWS OR OTHER CHARTER DOCUMENTS SO AS
TO ADVERSELY AFFECT ANY RIGHTS OF THE HOLDER; (II) REPAY, REPURCHASE OR OFFER TO
REPAY, REPURCHASE OR OTHERWISE ACQUIRE SHARES OF ITS COMMON STOCK OR OTHER
EQUITY SECURITIES OTHER THAN AS TO THE UNDERLYING SHARES TO THE EXTENT PERMITTED
OR REQUIRED UNDER THE TRANSACTION DOCUMENTS; OR (III) ENTER INTO ANY AGREEMENT
WITH RESPECT TO ANY OF THE FOREGOING.


(9)              THIS DEBENTURE SHALL NOT ENTITLE THE HOLDER TO ANY OF THE
RIGHTS OF A STOCKHOLDER OF THE COMPANY, INCLUDING WITHOUT LIMITATION, THE RIGHT
TO VOTE, TO RECEIVE DIVIDENDS AND OTHER DISTRIBUTIONS, OR TO RECEIVE ANY NOTICE
OF, OR TO ATTEND, MEETINGS OF STOCKHOLDERS OR ANY OTHER PROCEEDINGS OF THE
COMPANY, UNLESS AND TO THE EXTENT CONVERTED INTO SHARES OF COMMON STOCK IN
ACCORDANCE WITH THE TERMS HEREOF.


--------------------------------------------------------------------------------



(10)            NO INDEBTEDNESS OF THE COMPANY IS SENIOR TO THIS DEBENTURE IN
RIGHT OF PAYMENT, WHETHER WITH RESPECT TO INTEREST, DAMAGES OR UPON LIQUIDATION
OR DISSOLUTION OR OTHERWISE.  WITHOUT THE HOLDER’S CONSENT, THE COMPANY WILL NOT
AND WILL NOT PERMIT ANY OF THEIR SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, ENTER
INTO, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY INDEBTEDNESS OF ANY KIND, ON
OR WITH RESPECT TO ANY OF ITS PROPERTY OR ASSETS NOW OWNED OR HEREAFTER ACQUIRED
OR ANY INTEREST THEREIN OR ANY INCOME OR PROFITS THERE FROM THAT IS SENIOR IN
ANY RESPECT TO THE OBLIGATIONS OF THE COMPANY UNDER THIS DEBENTURE.


(11)            THIS DEBENTURE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF ILLINOIS, WITHOUT GIVING EFFECT TO CONFLICTS OF
LAWS THEREOF.  EACH OF THE PARTIES CONSENTS TO THE JURISDICTION OF THE COURTS OF
THE STATE OF ILLINOIS SITTING IN COOK COUNTY, ILLINOIS AND THE U.S. DISTRICT
COURT FOR THE NORTHERN DISTRICT OF ILLINOIS SITTING IN CHICAGO, ILLINOIS IN
CONNECTION WITH ANY DISPUTE ARISING UNDER THIS DEBENTURE AND HEREBY WAIVES, TO
THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING ANY OBJECTION
BASED ON FORUM NON CONVENIENS TO THE BRINGING OF ANY SUCH PROCEEDING IN SUCH
JURISDICTIONS.


(12)            IF THE COMPANY FAILS TO STRICTLY COMPLY WITH THE TERMS OF THIS
DEBENTURE, THEN THE COMPANY SHALL REIMBURSE THE HOLDER PROMPTLY FOR ALL FEES,
COSTS AND EXPENSES, INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND EXPENSES
INCURRED BY THE HOLDER IN ANY ACTION IN CONNECTION WITH THIS DEBENTURE,
INCLUDING, WITHOUT LIMITATION, THOSE INCURRED: (I) DURING ANY WORKOUT, ATTEMPTED
WORKOUT, AND/OR IN CONNECTION WITH THE RENDERING OF LEGAL ADVICE AS TO THE
HOLDER’S RIGHTS, REMEDIES AND OBLIGATIONS, (II) COLLECTING ANY SUMS WHICH BECOME
DUE TO THE HOLDER, (III) DEFENDING OR PROSECUTING ANY PROCEEDING OR ANY
COUNTERCLAIM TO ANY PROCEEDING OR APPEAL; OR (IV) THE PROTECTION, PRESERVATION
OR ENFORCEMENT OF ANY RIGHTS OR REMEDIES OF THE HOLDER.


(13)            ANY WAIVER BY THE HOLDER OF A BREACH OF ANY PROVISION OF THIS
DEBENTURE SHALL NOT OPERATE AS OR BE CONSTRUED TO BE A WAIVER OF ANY OTHER
BREACH OF SUCH PROVISION OR OF ANY BREACH OF ANY OTHER PROVISION OF THIS
DEBENTURE.  THE FAILURE OF THE HOLDER TO INSIST UPON STRICT ADHERENCE TO ANY
TERM OF THIS DEBENTURE ON ONE OR MORE OCCASIONS SHALL NOT BE CONSIDERED A WAIVER
OR DEPRIVE THAT PARTY OF THE RIGHT THEREAFTER TO INSIST UPON STRICT ADHERENCE TO
THAT TERM OR ANY OTHER TERM OF THIS DEBENTURE.  ANY WAIVER MUST BE IN WRITING.


(14)            IF ANY PROVISION OF THIS DEBENTURE IS INVALID, ILLEGAL OR
UNENFORCEABLE, THE BALANCE OF THIS DEBENTURE SHALL REMAIN IN EFFECT, AND IF ANY
PROVISION IS INAPPLICABLE TO ANY PERSON OR CIRCUMSTANCE, IT SHALL NEVERTHELESS
REMAIN APPLICABLE TO ALL OTHER PERSONS AND CIRCUMSTANCES.  IF IT SHALL BE FOUND
THAT ANY INTEREST OR OTHER AMOUNT DEEMED INTEREST DUE HEREUNDER SHALL VIOLATE
APPLICABLE LAWS GOVERNING USURY, THE APPLICABLE RATE OF INTEREST DUE HEREUNDER
SHALL AUTOMATICALLY BE LOWERED TO EQUAL THE MAXIMUM PERMITTED RATE OF INTEREST. 
THE COMPANY COVENANTS (TO THE EXTENT THAT IT MAY LAWFULLY DO SO) THAT IT SHALL
NOT AT ANY TIME INSIST UPON, PLEAD, OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE
THE BENEFIT OR ADVANTAGE OF, ANY STAY, EXTENSION OR USURY LAW OR OTHER LAW WHICH
WOULD PROHIBIT OR FORGIVE THE COMPANY FROM PAYING ALL OR ANY PORTION OF THE
PRINCIPAL OF OR INTEREST ON THIS DEBENTURE AS CONTEMPLATED HEREIN, WHEREVER
ENACTED, NOW OR AT ANY TIME HEREAFTER IN FORCE, OR WHICH MAY AFFECT THE
COVENANTS OR THE PERFORMANCE OF THIS INDENTURE, AND THE COMPANY (TO THE EXTENT
IT MAY LAWFULLY DO SO) HEREBY EXPRESSLY WAIVES ALL BENEFITS OR ADVANTAGE OF ANY
SUCH LAW, AND COVENANTS THAT IT WILL NOT, BY RESORT TO ANY SUCH LAW, HINDER,
DELAY OR IMPEDED THE EXECUTION OF ANY POWER HEREIN GRANTED TO THE HOLDER, BUT
WILL SUFFER AND PERMIT THE EXECUTION OF EVERY SUCH AS THOUGH NO SUCH LAW HAS
BEEN ENACTED.


(15)            WHENEVER ANY PAYMENT OR OTHER OBLIGATION HEREUNDER SHALL BE DUE
ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE NEXT
SUCCEEDING BUSINESS DAY.


(16)            THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY TRANSACTION DOCUMENT OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY.  THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES’ ACCEPTANCE OF THIS
AGREEMENT.


--------------------------------------------------------------------------------



(17)            CERTAIN DEFINITIONS  FOR PURPOSES OF THIS DEBENTURE, THE
FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


(A)             “APPROVED STOCK PLAN” MEANS A STOCK OPTION PLAN THAT HAS BEEN
APPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY, PURSUANT TO WHICH THE
COMPANY’S SECURITIES MAY BE ISSUED ONLY TO ANY EMPLOYEE, OFFICER, OR DIRECTOR
FOR SERVICES PROVIDED TO THE COMPANY.


(B)             “BLOOMBERG” MEANS BLOOMBERG FINANCIAL MARKETS.


(C)             “BUSINESS DAY” MEANS ANY DAY EXCEPT SATURDAY, SUNDAY AND ANY DAY
WHICH SHALL BE A FEDERAL LEGAL HOLIDAY IN THE UNITED STATES OR A DAY ON WHICH
BANKING INSTITUTIONS ARE AUTHORIZED OR REQUIRED BY LAW OR OTHER GOVERNMENT
ACTION TO CLOSE.


(D)             “CHANGE OF CONTROL TRANSACTION” MEANS THE OCCURRENCE OF (A) AN
ACQUISITION AFTER THE DATE HEREOF BY AN INDIVIDUAL OR LEGAL ENTITY OR “GROUP”
(AS DESCRIBED IN RULE 13D-5(B)(1) PROMULGATED UNDER THE EXCHANGE ACT) OF
EFFECTIVE CONTROL (WHETHER THROUGH LEGAL OR BENEFICIAL OWNERSHIP OF CAPITAL
STOCK OF THE COMPANY, BY CONTRACT OR OTHERWISE) OF IN EXCESS OF FIFTY PERCENT
(50%) OF THE VOTING SECURITIES OF THE COMPANY (EXCEPT THAT THE ACQUISITION OF
VOTING SECURITIES BY THE HOLDER OR ANY OTHER CURRENT HOLDER OF CONVERTIBLE
SECURITIES OF THE COMPANY SHALL NOT CONSTITUTE A CHANGE OF CONTROL TRANSACTION
FOR PURPOSES HEREOF), (B) A REPLACEMENT AT ONE TIME OR OVER TIME OF MORE THAN
ONE-HALF OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY WHICH IS NOT
APPROVED BY A MAJORITY OF THOSE INDIVIDUALS WHO ARE MEMBERS OF THE BOARD OF
DIRECTORS ON THE DATE HEREOF (OR BY THOSE INDIVIDUALS WHO ARE SERVING AS MEMBERS
OF THE BOARD OF DIRECTORS ON ANY DATE WHOSE NOMINATION TO THE BOARD OF DIRECTORS
WAS APPROVED BY A MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS WHO ARE
MEMBERS ON THE DATE HEREOF), (C) THE MERGER, CONSOLIDATION OR SALE OF FIFTY
PERCENT (50%) OR MORE OF THE ASSETS OF THE COMPANY OR ANY SUBSIDIARY OF THE
COMPANY IN ONE OR A SERIES OF RELATED TRANSACTIONS WITH OR INTO ANOTHER ENTITY,
OR (D) THE EXECUTION BY THE COMPANY OF AN AGREEMENT TO WHICH THE COMPANY IS A
PARTY OR BY WHICH IT IS BOUND, PROVIDING FOR ANY OF THE EVENTS SET FORTH ABOVE
IN (A), (B) OR (C).


(E)             “CLOSING BID PRICE” MEANS THE PRICE PER SHARE IN THE LAST
REPORTED TRADE OF THE COMMON STOCK ON A PRIMARY MARKET OR ON THE EXCHANGE ON
WHICH THE COMMON STOCK IS THEN LISTED AS QUOTED BY BLOOMBERG.


(F)             “CONVERTIBLE SECURITIES” MEANS ANY STOCK OR SECURITIES (OTHER
THAN OPTIONS) DIRECTLY OR INDIRECTLY CONVERTIBLE INTO OR EXERCISABLE OR
EXCHANGEABLE FOR COMMON STOCK.


(G)             “COMMISSION” MEANS THE SECURITIES AND EXCHANGE COMMISSION.


(H)             “COMMON STOCK” MEANS THE COMMON STOCK, PAR VALUE $.001, OF THE
COMPANY AND STOCK OF ANY OTHER CLASS INTO WHICH SUCH SHARES MAY HEREAFTER BE
CHANGED OR RECLASSIFIED.


(I)             “EQUITY CONDITIONS” MEANS THAT EACH OF THE FOLLOWING CONDITIONS
IS SATISFIED:  (I) ON EACH DAY DURING THE PERIOD BEGINNING TWO (2) WEEKS PRIOR
TO THE APPLICABLE DATE OF DETERMINATION AND ENDING ON AND INCLUDING THE
APPLICABLE DATE OF DETERMINATION (THE “EQUITY CONDITIONS MEASURING PERIOD”),
EITHER (X) THE UNDERLYING SHARES REGISTRATION STATEMENT SHALL BE EFFECTIVE AND
AVAILABLE FOR THE RESALE OF ALL APPLICABLE SHARES OF COMMON STOCK TO BE ISSUED
IN CONNECTION WITH THE EVENT REQUIRING DETERMINATION OR (Y) ALL APPLICABLE
SHARES OF COMMON STOCK TO BE ISSUED IN CONNECTION WITH THE EVENT REQUIRING
DETERMINATION SHALL BE ELIGIBLE FOR SALE WITHOUT RESTRICTION AND WITHOUT THE
NEED FOR REGISTRATION UNDER ANY APPLICABLE FEDERAL OR STATE SECURITIES LAWS;
(II) ON EACH DAY DURING THE EQUITY CONDITIONS MEASURING PERIOD, THE COMMON STOCK
IS DESIGNATED FOR QUOTATION ON THE PRINCIPAL MARKET AND SHALL NOT HAVE BEEN
SUSPENDED FROM TRADING ON SUCH EXCHANGE OR MARKET NOR SHALL DELISTING OR
SUSPENSION BY SUCH EXCHANGE OR MARKET BEEN THREATENED OR PENDING EITHER (A) IN
WRITING BY SUCH EXCHANGE OR MARKET OR (B) BY FALLING BELOW THE THEN EFFECTIVE
MINIMUM LISTING MAINTENANCE REQUIREMENTS OF SUCH EXCHANGE OR MARKET; (III)
DURING THE EQUITY CONDITIONS MEASURING PERIOD, THE COMPANY SHALL HAVE DELIVERED
CONVERSION SHARES UPON CONVERSION OF THE DEBENTURES TO THE HOLDER ON A TIMELY
BASIS AS SET FORTH IN SECTION 4(B)(II)


--------------------------------------------------------------------------------



HEREOF; (IV) ANY APPLICABLE SHARES OF COMMON STOCK TO BE ISSUED IN CONNECTION
WITH THE EVENT REQUIRING DETERMINATION MAY BE ISSUED IN FULL WITHOUT VIOLATING
SECTION 4(C) HEREOF AND THE RULES OR REGULATIONS OF THE PRIMARY MARKET; (V)
DURING THE EQUITY CONDITIONS MEASURING PERIOD, THERE SHALL NOT HAVE OCCURRED
EITHER (A) AN EVENT OF DEFAULT OR (B) AN EVENT THAT WITH THE PASSAGE OF TIME OR
GIVING OF NOTICE WOULD CONSTITUTE AN EVENT OF DEFAULT; AND (VII) THE COMPANY
SHALL HAVE NO KNOWLEDGE OF ANY FACT THAT WOULD CAUSE (X) THE REGISTRATION
STATEMENTS NOT TO BE EFFECTIVE AND AVAILABLE FOR THE RESALE OF ALL APPLICABLE
SHARES OF COMMON STOCK TO BE ISSUED IN CONNECTION WITH THE EVENT REQUIRING
DETERMINATION OR (Y) ANY APPLICABLE SHARES OF COMMON STOCK TO BE ISSUED IN
CONNECTION WITH THE EVENT REQUIRING DETERMINATION NOT TO BE ELIGIBLE FOR SALE
WITHOUT RESTRICTION AND WITHOUT THE NEED FOR REGISTRATION UNDER ANY APPLICABLE
FEDERAL OR STATE SECURITIES LAWS.


(J)             “EQUITY CONDITIONS FAILURE” MEANS THAT ON ANY APPLICABLE DATE
THE EQUITY CONDITIONS HAVE NOT BEEN SATISFIED (OR WAIVED IN WRITING BY THE
HOLDER).


(K)             “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


(L)             “EXCLUDED SECURITIES” MEANS, (A) SHARES ISSUED OR DEEMED TO HAVE
BEEN ISSUED BY THE COMPANY PURSUANT TO AN APPROVED STOCK PLAN (B) SHARES OF
COMMON STOCK ISSUED OR DEEMED TO BE ISSUED BY THE COMPANY UPON THE CONVERSION,
EXCHANGE OR EXERCISE OF ANY RIGHT, OPTION, OBLIGATION OR SECURITY OUTSTANDING ON
THE DATE PRIOR TO DATE OF THE NOTE AND WARRANT PURCHASE AGREEMENT, PROVIDED THAT
THE TERMS OF SUCH RIGHT, OPTION, OBLIGATION OR SECURITY ARE NOT AMENDED OR
OTHERWISE MODIFIED ON OR AFTER THE DATE OF THE NOTE AND WARRANT PURCHASE
AGREEMENT, AND PROVIDED THAT THE CONVERSION PRICE, EXCHANGE PRICE, EXERCISE
PRICE OR OTHER PURCHASE PRICE IS NOT REDUCED, ADJUSTED OR OTHERWISE MODIFIED AND
THE NUMBER OF SHARES OF COMMON STOCK ISSUED OR ISSUABLE IS NOT INCREASED
(WHETHER BY OPERATION OF, OR IN ACCORDANCE WITH, THE RELEVANT GOVERNING
DOCUMENTS OR OTHERWISE) ON OR AFTER THE DATE OF THE NOTE AND WARRANT PURCHASE
AGREEMENT, (C) SHARES ISSUED IN CONNECTION WITH ANY ACQUISITION BY THE COMPANY,
WHETHER THROUGH AN ACQUISITION OF STOCK OR A MERGER OF ANY BUSINESS, ASSETS OR
TECHNOLOGIES, LEASING ARRANGEMENT OR ANY OTHER TRANSACTION THE PRIMARY PURPOSE
OF WHICH IS NOT TO RAISE EQUITY CAPITAL, AND (D) THE SHARES OF COMMON STOCK
ISSUED OR DEEMED TO BE ISSUED BY THE COMPANY UPON CONVERSION OF THIS DEBENTURE.


(M)             “NOTE AND WARRANT PURCHASE AGREEMENT” MEANS THE NOTE AND WARRANT
PURCHASE AGREEMENT DATED JUNE 15, 2007 BY AND AMONG THE COMPANY AND THE BUYERS
LISTED ON SCHEDULE I ATTACHED THERETO.


(N)             “OPTIONS” MEANS ANY RIGHTS, WARRANTS OR OPTIONS TO SUBSCRIBE FOR
OR PURCHASE SHARES OF COMMON STOCK OR CONVERTIBLE SECURITIES.


(O)             “ORIGINAL ISSUE DATE” MEANS THE DATE OF THE FIRST ISSUANCE OF
THIS DEBENTURE REGARDLESS OF THE NUMBER OF TRANSFERS AND REGARDLESS OF THE
NUMBER OF INSTRUMENTS, WHICH MAY BE ISSUED TO EVIDENCE SUCH DEBENTURE.


(P)             “PERSON” MEANS A CORPORATION, AN ASSOCIATION, A PARTNERSHIP,
ORGANIZATION, A BUSINESS, AN INDIVIDUAL, A GOVERNMENT OR POLITICAL SUBDIVISION
THEREOF OR A GOVERNMENTAL AGENCY.


(Q)             “SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933, AS AMENDED,
AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER.


(R)             “TRADING DAY” MEANS A DAY ON WHICH THE SHARES OF COMMON STOCK
ARE QUOTED ON THE OTCBB OR QUOTED OR TRADED ON SUCH PRIMARY MARKET ON WHICH THE
SHARES OF COMMON STOCK ARE THEN QUOTED OR LISTED; PROVIDED, THAT IN THE EVENT
THAT THE SHARES OF COMMON STOCK ARE NOT LISTED OR QUOTED, THEN TRADING DAY SHALL
MEAN A BUSINESS DAY.


--------------------------------------------------------------------------------



(S)             “TRANSACTION DOCUMENTS” MEANS THE NOTE AND WARRANT PURCHASE
AGREEMENT OR ANY OTHER AGREEMENT DELIVERED IN CONNECTION WITH THE NOTE AND
WARRANT PURCHASE AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE NOTE, THE
WARRANT, THIS DEBENTURE, THE DEFAULT WARRANT, THE SECURITY DOCUMENTS, THE
IRREVOCABLE TRANSFER AGENT INSTRUCTIONS, AND THE REGISTRATION RIGHTS AGREEMENT.


(T)             “UNDERLYING SHARES” MEANS THE SHARES OF COMMON STOCK ISSUABLE
UPON CONVERSION OF THIS DEBENTURE OR AS PAYMENT OF INTEREST IN ACCORDANCE WITH
THE TERMS HEREOF.


(U)             “UNDERLYING SHARES REGISTRATION STATEMENT” MEANS A REGISTRATION
STATEMENT COVERING AMONG OTHER THINGS THE RESALE OF THE UNDERLYING SHARES AND
NAMING THE HOLDER AS A “SELLING STOCKHOLDER” THEREUNDER.


(V)             “VOLUME WEIGHTED AVERAGE PRICE” MEANS, FOR ANY SECURITY AS OF
ANY DATE, THE DAILY DOLLAR VOLUME-WEIGHTED AVERAGE PRICE FOR SUCH SECURITY ON
THE PRIMARY MARKET AS REPORTED BY BLOOMBERG THROUGH ITS “HISTORICAL PRICES — PX
TABLE WITH AVERAGE DAILY VOLUME” FUNCTIONS, OR, IF NO DOLLAR VOLUME-WEIGHTED
AVERAGE PRICE IS REPORTED FOR SUCH SECURITY BY BLOOMBERG, THE AVERAGE OF THE
HIGHEST CLOSING BID PRICE AND THE LOWEST CLOSING ASK PRICE OF ANY OF THE MARKET
MAKERS FOR SUCH SECURITY AS REPORTED IN THE “PINK SHEETS” BY PINK SHEETS LLC.


(W)             “WARRANTS” HAS THE MEANING ASCRIBED TO SUCH TERM IN THE NOTE AND
WARRANT PURCHASE AGREEMENT, AND SHALL INCLUDE ALL WARRANTS ISSUED IN EXCHANGE
THEREFOR OR REPLACEMENT THEREOF.

[Signature Page Follows]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Secured Convertible Debenture to
be duly executed by a duly authorized officer as of the date set forth above.

 

COMPANY:

 

 

OPEN ENERGY CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

David Saltman

 

 

Title:

Chief Executive Officer

 


--------------------------------------------------------------------------------


EXHIBIT I
CONVERSION NOTICE

(To be executed by the Holder in order to Convert the Debenture)

TO:

The undersigned hereby irrevocably elects to convert
$                                              of the principal amount of
Debenture No. OEGY-2-1 into Shares of Common Stock of OPEN ENERGY CORPORATION,
according to the conditions stated therein, as of the Conversion Date written
below.

Conversion Date:

 

 

 

 

 

 

 

Conversion Amount to be converted:

 

$

 

 

 

 

 

 

Conversion Price:

 

$

 

 

 

 

 

 

Number of shares of Common Stock to be issued:

 

 

 

 

 

 

 

Amount of Debenture Unconverted:

 

$

 

 

 

Please issue the shares of Common Stock in the following name and to the
following address:

 

 

Issue to:

 

 

 

 

 

Authorized Signature:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Broker DTC Participant Code:

 

 

 

 

 

Account Number:

 

 

 


--------------------------------------------------------------------------------